DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 8/12/2022.
Claims 1-3, 6, 9-10, 12, 14, and 17-18 have been amended and are hereby entered.
Claim 21 has been added.
Claim 20 have been canceled.
Claims 1-19 and 21 are currently pending and have been examined.
This action is made FINAL.
International Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 7/23/2019.  It is noted, however, that applicant has not filed a certified copy of the IN 201941029811 application as required by 37 CFR 1.55.
Response to Applicant’s Arguments
Objections
	The previous objection to Claim 20 is obviated by the present cancellation thereof; therefore, the objection is withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the claims as presently amended do not recite abstract ideas under Step 2A, Prong One of the 101 analysis, stating that “the features of amended independent claim 1 do not recite an abstract concept or a concept similar to those found by the Courts to be Abstract, such as a ‘methods of organizing human activity’ because the limitations may not be related to methods of managing personal behavior or relationship or managing interactions between people.”  Particularly, Applicant asserts that the newly claimed limitation of “wherein an image-capturing device associated with the passenger device is activated to initiate the booking request” cannot be categorized as commercial or legal interaction, managing personal behavior or relationships, or managing interactions between people.  
While Examiner agrees that this particular element cannot be categorized as abstract, Applicant’s argument is foundationally flawed in that it appears to assert that the presence of this single non-abstract limitation prevents any other element of the claims from reciting an abstract idea.  This is not the proper standard for analyzing Step 2A, Prong One (see MPEP 2106.04 and 2106.05 for more information).  Rather, each element of a claim is analyzed individually under Step 2A, Prong One to determine if an abstract idea is recited.  Thereafter, any abstract ideas determined to be recited under Step 2A, Prong One are compared against the remainder of the claim (or the “additional elements”) in Step 2A, Prong Two to determine what the claim is “directed to,” thereby considering the claim “as a whole.”  The presence of an element which cannot be categorized as abstract does not prevent other claim elements from reciting abstract concepts.  For example, the “initiating, by a passenger device, of a booking request” recites an abstract idea in the form of a certain method of organizing human activity because it at least falls within the enumerated subcategory of commercial or legal interactions.  To be clear, while the passenger device itself is an additional element and must be treated as such, this does not prevent the initiating of a booking request from being abstract.  See at least MPEP 2106.04(a)(2)(II) for more information on this standard.  
Indeed, Applicant directs no arguments to those limitations actually categorized as reciting abstract ideas in the previous Office Action.  Examiner continues to find that said limitations recite abstract ideas, and Examiner additionally finds that some newly claimed limitations recite abstract ideas as well.  See updated 101 rejections below for more information.  
Applicant next argues that, even if the claims do recite abstract ideas under Step 2A, Prong One, they are integrated into a practical application under Step 2A, Prong Two “by automatically activating a camera to scan the QR code or NFC information to initiate a booking request” citing to passages of Paragraph 0056 (mistakenly labelled as Paragraph 0057) of the specification for support of such functionality.  While Applicant provides no explicit reasoning as to why Applicant believes this particular functionality integrates the claims into a practical application as per the 101 analysis, Applicant provides citations to MPEP 2106.05, appearing to imply that this functionality is not well-understood, routine, and conventional activity in the art.  
This argument is flawed for multiple reasons.  Firstly, Applicant’s implied assertion that this element is well-understood, routine, and conventional activity is provided absent any reasoning or evidence, constituting a conclusory statement and an improper argument.  Secondly, consideration of well-understood, routine, and conventional activity is a consideration of Step 2B, and as such does not apply to the “directed to” determination Step 2A, Prong Two.  Thirdly, in Step 2B, a finding that an element constitutes well-understood, routine, and conventional activity applies to limitations categorized as additional elements and further subcategorized as insignificant extra-solution activity.  See, for instance, the discussion of Example 46, Claim 1 in the October 2019 PEG Update.  The functionality in question is not so-categorized.  Instead, in the context of the claims as a whole, the activating of an image-capturing device of the user device to initiate the booking request constitutes mere instructions to apply an exception (particularly as merely using the image-capturing device as a tool to execute an abstract idea).  See MPEP 2106.05(f).  For those elements that do constitute insignificant extra-solution activity, both the previous and present Office Actions properly consider whether such elements are well-understood, routine, and conventional.
Applicant next argues that even if the claims are directed to an abstract idea under Step 2A, Prong Two, the claims recite features which amount to significantly more than well-understood, routine, and conventional activity.  In support of this, Applicant reproduces nearly the entirely of Claim 1 as presently amended, stressing the following features:  initiating, by a passenger device, a booking request; wherein an image-capturing device associated with the passenger device is activated to initiate the booking request; wherein the QR information or the NFC information includes driver information of a driver driving the street-hailed vehicle and vehicle information associated with the street-hailed vehicle; and wherein the street-hailed vehicle transports the passenger.  This argument fails for essentially the same reasons as set forth above regarding Applicant’s arguments for Step 2A, Prong Two; specifically, none of these stressed elements (nor any other element found in Claim 1 as presently amended) constitutes insignificant extra-solution activity; therefore, a determination regarding well-understood, routine, and conventional activity is irrelevant.  Additionally, Applicant’s argument amounts to an unsupported conclusory statement and an improper argument.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant’s arguments are based on newly amended and/or presented claim language, and as such need not be addressed here.  See updated 103 rejections below for additional information.  
Examiner notes that Applicant’s arguments regarding the Johnson reference’s disclosure of an “offline to online booking” and the “conversion” thereof does not comport with the broadest reasonable interpretation of such terms as noted in the previous and present Claim Interpretation sections, and further acknowledged by Applicant in the present Remarks.  The vehicle rental request process disclosed in the previously and presently cited passages of Johnson falls within this interpretation, and as such continues to read on this claim language.  Examiner further notes that particular argued aspects of the claimed booking (e.g., “wherein the QR information or the NFC information includes driver information of a driver driving the street-hailed vehicle and vehicle information associated with the street-hailed vehicle” and “wherein the street-hailed vehicle transports the passenger from a current location to a destination location based on the allocation information”) are not cited as being disclosed by Johnson in isolation, but rather by Johnson as modified by one or more additional references (e.g., Hodge).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Claim Interpretation
In light of the specification, the claimed “offline to online booking” and the “conversion” thereof is interpreted to indicate a booking process wherein the passenger initially identifies the vehicle intended for booking manually (e.g., the passenger sees the vehicle), then continues a reservation process of the vehicle via the passenger device (and the network connection thereof to other computing entities).  This term is not interpreted to indicate a change in network connection state of the passenger device.  
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 10, and 18 disclose variations on the following limitation:  “wherein the QR information or the NFC information is received in response to the passenger device scanning the QR code or the NFC sticker, respectively, via the activated image-capturing device.”  Paragraph 0056 of the specification states that “based on the scanning option 304 selected by the passenger 104, a camera module of the passenger device 102 may be automatically enabled or activated for the scanning process for scanning the QR code or the NFC sticker through a scanning area 306 of the scanning user interface 302b,” and as such this does not constitute new matter.  However, the original disclosure does not provide sufficient written description support for how Applicant contemplates a camera (or, as claimed, and “image capturing device associated with a passenger device”) could scan the NFC sticker, nor how such a scan by a camera could retrieve NFC information from the NFC sticker.  Rather, one of ordinary skill in the art at the time of filing would recognize that an NFC tag/sticker communicates its embedded information via digital communication with a nearby device, and that a camera is incapable of such communication.  As such, one of ordinary skill in the art at the time of filing could not reasonably conclude that Applicant had possession of this claimed functionality.  Claims 2-9, 11-17, 19, and 21 are rejected due to their dependence upon Claims 1, 10, and 18.
Claim 10 discloses the following limitation:  “activating, by a transportation server, an image-capturing device associated with a passenger device for initiation of a booking request on the passenger device.”  This limitation, particularly the activation of an image-capturing device of a passenger device by a remote server, is unsupported by the original disclosure and as such constitutes new matter.  The specification is inconsistent in describing when the initiation of a booking request occurs, variously disclosing said initiation occurring upon several activities at several points in the overall method.  The closest Examiner can find to this claim language is in Paragraph 0056, which discloses:  “Further, based on the scanning option 304 selected by the passenger 104, a camera module of the passenger device 102 may be automatically enabled or activated for the scanning process for scanning the QR code or the NFC sticker through a scanning area 306 of the scanning user interface 302b.”  This language does not specify that it is the transportation server that performs this activation of a camera, instead merely stating that such activation is “based on the scanning option 304 selected by the passenger.”  Claims 11-17 are rejected due to their dependence upon Claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 18 disclose variations on the following limitation:  “wherein the QR information or the NFC information is received in response to the passenger device scanning the QR code or the NFC sticker, respectively, via the activated image-capturing device.”  It is unclear, as drafted, how an image-capturing device could scan the claimed NFC sticker, nor how such scanning could retrieve the NFC information.  For the purposes of this examination, these limitations will be interpreted as “wherein the QR information or the NFC information is received in response to the passenger device scanning the QR code or the NFC sticker, respectively, in response to the initiating of the booking request.”  Examiner notes that, should this interpretation be adopted in the claim language via future amendment, this would also correct the related 112(a) issues discussed above.  Claims 2-9, 11-17, 19, and 21 are rejected due to their dependence upon Claims 1, 10, and 18.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of initiating, by a passenger device, a booking request to convert an offline ride associated with the street-hailed vehicle into an online ride, wherein the offline ride corresponds to a ride via the street-hailed vehicle hailed by a passenger; scanning, by the passenger device, in response to the activation of the image-capturing device, one of a quick response (QR) code or a near-field communication (NFC) sticker associated with the street-hailed vehicle, wherein the scanning retrieves QR information or NFC information from the QR code or the NFC sticker, respectively; transmitting, by the passenger device to a transportation server via a communication network, the retrieved QR information or the NFC information; and receiving, by the passenger device from the transportation server via the communication network, allocation information indicating allocation of the street-hailed vehicle to the passenger upon successful conversion of the offline ride to the online ride, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a passenger device; wherein an image-capturing device associated with the passenger device is activated to initiate the booking request; wherein the QR information or the NFC information includes driver information of a driver driving the street-hailed vehicle and vehicle information associated with the street-hailed vehicle; a transportation server; a communication network; and wherein the street-hailed vehicle transports the passenger from a current location to a destination location based on the allocation information.  A passenger device; wherein an image-capturing device associated with the passenger device is activated to initiate the booking request; a transportation server; a communication network; and wherein the street-hailed vehicle transports the passenger from a current location to a destination location based on the allocation information amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Wherein the QR information or the NFC information includes driver information of a driver driving the street-hailed vehicle and vehicle information associated with the street-hailed vehicle amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception , and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Regarding Claim 10, the limitations of initiation of a booking request on the passenger device, wherein the booking request is to convert an offline ride associated with the street-hailed vehicle into an online ride, and wherein the offline ride corresponds to a ride via the street-hailed vehicle hailed by a passenger; receiving, by the transportation server from the passenger device via a communication network, quick response (QR) information or near-field communication (NFC) information retrieved from a QR code or an NFC sticker, respectively, associated with the street-hailed vehicle; wherein the QR information or the NFC information is received in response to the passenger device scans scanning the QR code or the NFC sticker, respectively, via the activated image-capturing device; processing, by the transportation server, the received QR information or the NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger; allocating, by the transportation server, the street-hailed vehicle to the passenger based on successful conversion of the offline ride to the online ride; and transmitting, by the transportation server to the passenger device and a driver device of the driver associated with the street-hailed vehicle via the communication network, allocation information indicating at least the allocation of the street-hailed vehicle to the passenger, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.
Additionally, the limitations of processing, by the transportation server, the received QR information or the NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger; and allocating, by the transportation server, the street-hailed vehicle to the passenger based on successful conversion of the offline ride to the online ride, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of activating, by a transportation server, an image-capturing device associated with a passenger device for initiation of a booking request on the passenger device; a communication network; wherein the QR information or the NFC information includes driver information of a driver driving the street-hailed vehicle and vehicle information associated with the street-hailed vehicle; a driver device; and wherein the street- hailed vehicle transports the passenger from a current location to a destination location based on the allocation information.  Activating, by a transportation server, an image-capturing device associated with a passenger device for initiation of a booking request on the passenger device; a communication network; a driver device; and wherein the street- hailed vehicle transports the passenger from a current location to a destination location based on the allocation information amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Wherein the QR information or the NFC information includes driver information of a driver driving the street-hailed vehicle and vehicle information associated with the street-hailed vehicle amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception , and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Regarding Claim 18, the limitations of initiation of a booking request on the passenger device, wherein the booking request is to convert an offline ride associated with the street-hailed vehicle into an online ride, and wherein the offline ride corresponds to a ride via the street-hailed vehicle hailed by a passenger; receive, from the passenger device via a communication network, quick response (QR) information or near-field communication (NFC) information retrieved from a QR code or an NFC sticker, respectively, associated with the street-hailed vehicle; wherein the QR information or the NFC information is received in response to the passenger device scans scanning the QR code or the NFC sticker, respectively, via the activated image-capturing device; process the received QR information or the NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger; allocate the street-hailed vehicle to the passenger based on successful conversion of the offline ride to the online ride; and transmit, to the passenger device and a driver device of the driver associated with the street-hailed vehicle via the communication network, allocation information indicating at least the allocation of the street-hailed vehicle to the passenger, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.
Additionally, the limitations of process the received QR information or the NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger; and allocate the street-hailed vehicle to the passenger based on successful conversion of the offline ride to the online ride, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a booking system comprising circuitry; activate an image-capturing device associated with a passenger device for initiation of a booking request on the passenger device; a communication network; wherein the QR information or the NFC information includes driver information of a driver driving the street-hailed vehicle and vehicle information associated with the street-hailed vehicle; a driver device; and wherein the street- hailed vehicle transports the passenger from a current location to a destination location based on the allocation information.  A booking system comprising circuitry; activate an image-capturing device associated with a passenger device for initiation of a booking request on the passenger device; a communication network; a driver device; and wherein the street- hailed vehicle transports the passenger from a current location to a destination location based on the allocation information amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Wherein the QR information or the NFC information includes driver information of a driver driving the street-hailed vehicle and vehicle information associated with the street-hailed vehicle amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.   
	Claims 2-9, 11-17, 19, and 21, describing various additional limitations to the method of Claim 1, the method of Claim 10, or the system of Claim 18 amount to substantially the same unintegrated abstract idea as Claim 1, Claim 10, or Claim 18 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses transmitting, by the passenger device to the transportation server and a driver device of the driver via the communication network, the destination location specified by the passenger by way of a service application that runs on the passenger device and the driver device (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claims 3 and 12 disclose tracking, by the passenger device via the communication network, real-time ride information by way of a service application that runs on the passenger device (an abstract idea in the form of a certain method of organizing human activity and a mental process), wherein the real-time ride information includes at least one of position information, route information, direction information, fare information, ride distance, and time information associated with an ongoing ride (generally linking the use of a judicial exception to a particular technological environment or field of use), which do not integrate the claims into a practical application.  
Claims 4 and 13 disclose sharing, by the passenger device via the communication network, the real-time ride information with one or more preferred contacts of the passenger by way of the service application, wherein the sharing is based on a sharing request initiated by the passenger (extra-solution activity), which does not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 5 discloses querying, by the passenger device via the communication network, one of a database server or the transportation server to access one or more emergency identifiers, wherein the querying is based on an access request initiated by the passenger in an event of an emergency incident (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claims 6 and 14 disclose activating, by the passenger device via the communication network, at least one of an image-capturing device associated with the street-hailed vehicle and an audio-capturing device associated with the street-hailed vehicle to capture in-vehicle activities of the street-hailed vehicle, wherein the activating is based on an activation request initiated by the passenger (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claims 7 and 15 disclose sharing, by the passenger device via the communication network, a live feed of the in-vehicle activities with one or more preferred contacts of the passenger, wherein the sharing is based on a sharing request initiated by the passenger (insignificant extra-solution activity), which does not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 8 discloses further comprising transmitting, by the passenger device to the transportation server via the communication network, an electronic transaction request to make an online payment corresponding to a ride fare, wherein the transmitting is based on an online payment mode selected by the passenger (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claims 9 and 17 disclose controlling, by the passenger device, one or more in-vehicle features associated with heating, ventilation, and air conditioning (HVAC), and infotainment, based on one or more feature-related requests initiated by the passenger (insignificant extra-solution activity), which does not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional.  The controlling of one or more of the claimed in-vehicle features, particularly as described in Paragraphs 0026, 0033, 0043, 0060, 0062, and 0078 of the specification, is described at such a high degree of generality that one skilled in the art at the time of filing would understand it to be well-understood, routine, and conventional based on the standards of 112(a).  
Claim 11 discloses receiving, by the transportation server from at least one of the passenger device or the driver device via the communication network, the destination location specified by the passenger (an abstract idea in the form of a certain method of organizing human activity), wherein the destination location is located on a digital map to facilitate navigation from the current location to the destination location (generally linking the use of a judicial exception to a particular technological environment or field of use), which do not integrate the claim into a practical application.  
Claim 16 discloses receiving, by the transportation server from the passenger device via the communication network, an electronic transaction request initiated by the passenger to make an online payment corresponding to a ride fare (an abstract idea in the form of a certain method of organizing human activity); and wherein the ride fare is obtained from the passenger based on processing of the electronic transaction request (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 19 discloses a Markush group providing the functionality of Claims 4/13, 5, 6/14, or 7/15.  These alternative functionalities do not integrate the claim into a practical application for the same reasons as respectively described above.
Claim 21 discloses displaying, by the passenger device, a scanning user interface to cause initiation of the booking request, wherein the scanning user interface includes a scanning area where the QR code or the NFC sticker are captured during the scanning and an input field that receives an input of a vehicle number of the street-hailed vehicle (mere instructions to apply a judicial exception), and wherein the offline ride is successfully converted to the online ride in response to validation of the inputted vehicle number and the QR information or the NFC information of the QR code or the NFC sticker, respectively, captured in the scanning area (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application. 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (PGPub 20140278555) (hereafter, “Johnson”) in view of Hodge et al (PGPub 20200349666) (hereafter, “Hodge”).
	Regarding Claim 1, Johnson discloses:
scanning, by the passenger device, in response to the initiating of the booking request, one of a quick response (QR) code or a near-field communication (NFC) sticker associated with the street-hailed vehicle, wherein the scanning retrieves QR information or NFC information from the QR code or the NFC sticker, respectively (¶ 0052-0056, 0094-0096, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user begins reservation process by accessing mobile device's camera; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag); and
transmitting, by the passenger device to a transportation server via a communication network, the retrieved QR information or the NFC information (¶ 0097-0098, 0103; Figs. 1, 11-12; mobile device communicates the photographs to the rental computer system).
Johnson additionally discloses initiating, by a passenger device, a booking request to convert an offline reservation associated with the street-hailed vehicle into an online reservation, wherein the offline reservation corresponds to a reservation via the street-hailed vehicle hailed by a passenger, wherein an image-capturing device associated with the passenger device is activated to initiate the booking request (¶ 0052-0056, 0094-0096, 0103, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user begins reservation process by accessing mobile device's camera; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag).  Johnson does not explicitly disclose but Hodge does disclose wherein the reservation is for a ride (Abstract; ¶ 0085; request a rideshare to a destination).
Johnson additionally discloses wherein the QR information or the NFC information includes vehicle information associated with the street-hailed vehicle (¶ 0052-0054, 0096, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag).  Johnson does not explicitly disclose but Hodge does disclose wherein the QR information or the NFC information also includes driver information of a driver driving the street-hailed vehicle (wherein the QR information or the NFC information also includes driver information of a driver driving the street-hailed vehicle).
Johnson additionally discloses receiving, by the passenger device from the transportation server via the communication network, allocation information indicating allocation of the street-hailed vehicle to the passenger upon successful conversion of the offline reservation to the online reservation (¶ 0083, 0085, 0102-0103, 0151; Figs. 12, 40(a); rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer; if there is no deemed overlap, the rental computer system will communicate rental authorization information to the rental vehicle identified by the extracted car identifier; a confirmation of the reservation can be displayed on the customer's mobile device via the mobile application).  Johnson does not explicitly disclose but Hodge does disclose wherein the reservation is for a ride (Abstract; ¶ 0085; request a rideshare to a destination).
Johnson does not explicitly disclose but Hodge does disclose wherein the vehicle transports the passenger from a current location to a destination location based on the allocation information (¶ 0085-0086, 0143, 0159; passenger enters a rideshare vehicle to be driven to a destination; request connected to a particular driver; particular driver verified).  Johnson additionally discloses wherein the vehicle is a street-hailed vehicle (¶ 0094, 0103; walk-up rentals).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle reservation functionality of Hodge with the vehicle reservation system of Johnson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hodge are applicable to the base device (Johnson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 2, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson does not explicitly disclose but Hodge does disclose transmitting, by the passenger device to the transportation server and a driver device of the driver via the communication network, the destination location specified by the passenger by way of a service application that runs on the passenger device and the driver device (¶ 0085-0086; Fig. 1; user inputs a desired destination via a mobile application on their mobile device, and the request details automatically appear on the mobile devices or client devices of nearby drivers; system may store information from both the rider and the driver who accepts the request).  The motivation to combine remains the same as for Claim 1.
	Regarding Claim 5, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson does not explicitly disclose but Hodge does disclose querying, by the passenger device via the communication network, one of a database server or the transportation server to access one or more emergency identifiers, wherein the querying is based on an access request initiated by the passenger in an event of an emergency incident (¶ 0151-0152; a passenger or driver in a rideshare vehicle can request help from other nearby vehicles).  The motivation to combine remains the same as for Claim 1.
	Regarding Claim 8, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson additionally discloses transmitting, by the passenger device to the transportation server via the communication network, an electronic transaction request to make an online payment corresponding to a ride fare, wherein the transmitting is based on an online payment mode selected by the passenger (¶ 0118; GUI screen is configured to solicit payment information from the customer (e.g., for payment by credit card, debit card, PayPal, or the like); after receipt of the customer's payment information, the mobile device can communicate this payment information to the rental computer system).  
	Regarding Claim 9, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson does not explicitly disclose but Hodge does disclose controlling, by the passenger device, one or more in-vehicle features associated with heating, ventilation, and air conditioning (HVAC) and infotainment, based on one or more feature-related requests initiated by the passenger (¶ 0120, 0136; client device includes a "demo" mode wherein a passenger's smartphone is linked to a client device to that the smartphone mimics the actual client device; a passenger may use client device to control a limited number of operations of the vehicle, including radio volume/power and climate controls).  The motivation to combine remains the same as for Claim 1.
Claims 3-4, 6-7, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hodge and Sweeny et al (PGPub 20170147959) (hereafter, “Sweeny”).
Regarding Claim 3, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson and Hodge do not explicitly disclose but Sweeny does disclose tracking, by the passenger device via the communication network, real-time ride information by way of a service application that runs on the passenger device, wherein the real-time ride information includes at least one of position information, route information, direction information, fare information, ride distance, and time information associated with an ongoing ride (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device; user application can present a map showing the current location of the AV, proposed route to a destination, etc.).  
The motivation to combine the references of Johnson and Hodge remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle transportation techniques of Sweeny with the vehicle reservation system of Johnson and Hodge because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sweeny are applicable to the base device (Johnson and Hodge), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 4, Johnson in view of Hodge and Sweeny discloses the limitations of Claim 3.  Johnson does not explicitly disclose but Hodge does disclose sharing, by the passenger device via the communication network, real-time travel data with one or more preferred contacts of the passenger by way of a service application, wherein the sharing is based on a sharing request initiated by the passenger (¶ 0134; passenger may connect his or her smartphone wirelessly to the client device during a ride for live-streaming video; passenger may instruct his or her smartphone to live-stream to a third-party located outside the vehicle).  Johnson and Hodge do not explicitly disclose but Sweeny does disclose wherein the real-time travel data is the real-time ride information (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device; user application can present a map showing the current location of the AV, proposed route to a destination, etc.).  The motivation to combine remains the same as for Claim 3.
Regarding Claim 6, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson and Hodge do not explicitly disclose but Sweeny does disclose activating, by the passenger device via the communication network, vehicle functionality, wherein the activating is based on an activation request initiated by the passenger (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device).  Johnson does not explicitly disclose but Hodge does disclose wherein the vehicle functionality comprises at least one of an image-capturing device associated with the vehicle and an audio-capturing device associated with the vehicle to capture in-vehicle activities of the vehicle (¶ 0021, 0023, 0037, 0062, 0064, 0069-0070, 0134; Figs. 1-2; audio and video modules for capturing operation of a shared vehicle).  Johnson additionally discloses wherein the vehicle is a street-hailed vehicle (¶ 0094, 0103; walk-up rentals).  The motivation to combine remains the same as for Claim 3.
	Regarding Claim 7, Johnson in view of Hodge and Sweeny discloses the limitations of Claim 6.  Johnson does not explicitly disclose but Hodge does disclose sharing, by the passenger device via the communication network, a live feed of the in-vehicle activities with one or more preferred contacts of the passenger, wherein the sharing is based on a sharing request initiated by the passenger (¶ 0134; passenger may connect his or her smartphone wirelessly to the client device during a ride for live-streaming video; passenger may instruct his or her smartphone to live-stream to a third-party located outside the vehicle).  The motivation to combine remains the same as for Claim 3.
Regarding Claim 18, Johnson discloses:
a booking system comprising circuitry (¶ 0049-0051, 0094, 0103; Figs. 1-3);
receive, from the passenger device via a communication network, quick response (QR) information or near-field communication (NFC) information retrieved from a QR code or an NFC sticker, respectively, associated with the street-hailed vehicle (¶ 0052-0054, 0096-0098, 0103, 0108; Figs. 1, 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag; mobile device communicates the photographs to the rental computer system);
wherein the QR information or the NFC information is received in response to the passenger device scanning the QR code or the NFC sticker, respectively, in response to the initiating of the booking request (¶ 0052-0056, 0095-0096, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user begins reservation process by accessing mobile device's camera; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag); and
process the received QR information or the NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger (¶ 0083, 0085, 0100, 0102-0103; Fig. 12; rental computer system extracts the car identifier from the bar/QR code; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer).
Johnson additionally discloses activate an image-capturing device associated with a passenger device for initiation of a booking request on the passenger device, wherein the booking request is to convert an offline reservation associated with the street-hailed vehicle into an online reservation, and wherein the offline reservation corresponds to a reservation via the street-hailed vehicle hailed by a passenger (¶ 0052-0056, 0094-0096, 0103, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user begins reservation process by accessing mobile device's camera; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag).  Johnson does not explicitly disclose but Hodge does disclose wherein the reservation is for a ride (Abstract; ¶ 0085; request a rideshare to a destination).
Johnson additionally discloses wherein the QR information or the NFC information includes vehicle information associated with the street-hailed vehicle (¶ 0052-0054, 0096, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag).  Johnson does not explicitly disclose but Hodge does disclose wherein the QR information or the NFC information also includes driver information of a driver driving the street-hailed vehicle (¶ 0102; Figs. 10A-10B; rideshare vehicle includes a QR code in the form of a sticker; user may scan the QR code using their smartphone to reveal specific information regarding the driver's identity, etc.).
Johnson additionally discloses allocate the street-hailed vehicle to the passenger based on successful conversion of the offline reservation to the online reservation (¶ 0083, 0085, 0102-0103, 0151; Fig. 12; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer; if there is no deemed overlap, the rental computer system will communicate rental authorization information to the rental vehicle identified by the extracted car identifier).  Johnson does not explicitly disclose but Hodge does disclose wherein the reservation is for a ride (allocate the street-hailed vehicle to the passenger based on successful conversion of the offline reservation to the online reservation).
Johnson additionally discloses transmit, to the passenger device via the communication network, allocation information indicating at least the allocation of the street-hailed vehicle to the passenger (¶ 0083, 0085, 0102-0103, 0151; Fig. 12; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer; if there is no deemed overlap, the rental computer system will communicate rental authorization information to the rental vehicle identified by the extracted car identifier; a confirmation of the reservation can be displayed on the customer's mobile device via the mobile application).  Johnson and Hodge do not explicitly disclose but Sweeny does disclose transmit, to a driver device of the driver associated with the vehicle via the communication network, allocation information indicating at least the allocation of the vehicle to the passenger (¶ 0050-0052).
Johnson does not explicitly disclose but Hodge does disclose wherein the vehicle transports the passenger from a current location to a destination location based on the allocation information (¶ 0085-0086, 0159; passenger enters a rideshare vehicle to be driven to a destination; request connected to a particular driver; particular driver verified).  Johnson additionally discloses wherein the vehicle is a street-hailed vehicle (¶ 0094, 0103; walk-up rentals).  
The rationale to combine remains the same as for Claim 3.  
Regarding Claim 19, Johnson in view of Hodge and Sweeny discloses the limitations of Claim 18.  Johnson does not explicitly disclose but Hodge does disclose share real-time ride information with one or more preferred contacts of the passenger, based on a sharing request initiated by the passenger, provide one or more emergency identifiers to the passenger, based on an access request initiated by the passenger in an event of an emergency incident, activate at least one of an image-capturing device and an audio-capturing device associated with the street-hailed vehicle to capture in-vehicle activities of the street-hailed vehicle, based on an activation request initiated by the passenger, or share a live feed of the in-vehicle activities with the one or more preferred contacts, based on a sharing request initiated by the passenger (¶ 0151-0152; a passenger or driver in a rideshare vehicle can request help from other nearby vehicles).  The motivation to combine remains the same as for Claim 3.
Claims 10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hodge, Sweeny, and Muirbrook (PGPub 20110258076) (hereafter, “Muirbrook”).  
Regarding Claim 10, Johnson discloses:
receiving, by the transportation server from the passenger device via a communication network, quick response (QR) information or near-field communication (NFC) information retrieved from a QR code or an NFC sticker, respectively, associated with the street-hailed vehicle (¶ 0052-0054, 0096-0098, 0103, 0108; Figs. 1, 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag; mobile device communicates the photographs to the rental computer system);
wherein the QR information or the NFC information is received in response to the passenger device scanning the QR code or the NFC sticker, respectively, in response to the initiating of the booking request (¶ 0052-0056, 0095-0096, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user begins reservation process by accessing mobile device's camera; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag); and
processing, by the transportation server, the received QR information or the NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger (¶ 0083, 0085, 0100, 0102-0103; Fig. 12; rental computer system extracts the car identifier from the bar/QR code; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer).
Johnson additionally discloses activating an image-capturing device associated with a passenger device for initiation of a booking request on the passenger device, wherein the booking request is to convert an offline reservation associated with the street-hailed vehicle into an online reservation, and wherein the offline reservation corresponds to a reservation via the street-hailed vehicle hailed by a passenger (¶ 0052-0056, 0094-0096, 0103, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user begins reservation process by accessing mobile device's camera; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag).  Johnson does not explicitly disclose but Hodge does disclose wherein the reservation is for a ride (Abstract; ¶ 0085; request a rideshare to a destination).  Johnson, Hodge, and Sweeny do not explicitly disclose but Muirbrook does disclose wherein the image-capturing device associated with a passenger device is activated by a transportation server (¶ 0076; the processing center activates the camera of the consumer's electronic device).
Johnson additionally discloses wherein the QR information or the NFC information includes vehicle information associated with the street-hailed vehicle (¶ 0052-0054, 0096, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag).  Johnson does not explicitly disclose but Hodge does disclose wherein the QR information or the NFC information also includes driver information of a driver driving the street-hailed vehicle (¶ 0102; Figs. 10A-10B; rideshare vehicle includes a QR code in the form of a sticker; user may scan the QR code using their smartphone to reveal specific information regarding the driver's identity, etc.).
Johnson additionally discloses allocating, by the transportation server, the street-hailed vehicle to the passenger based on successful conversion of the offline reservation to the online reservation (¶ 0083, 0085, 0102-0103, 0151; Fig. 12; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer; if there is no deemed overlap, the rental computer system will communicate rental authorization information to the rental vehicle identified by the extracted car identifier).  Johnson does not explicitly disclose but Hodge does disclose wherein the reservation is for a ride (Abstract; ¶ 0085; request a rideshare to a destination).
Johnson additionally discloses transmitting, by the transportation server to the passenger device via the communication network, allocation information indicating at least the allocation of the street-hailed vehicle to the passenger (¶ 0083, 0085, 0102-0103, 0151; Fig. 12; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer; if there is no deemed overlap, the rental computer system will communicate rental authorization information to the rental vehicle identified by the extracted car identifier; a confirmation of the reservation can be displayed on the customer's mobile device via the mobile application).  Johnson and Hodge do not explicitly disclose but Sweeny does disclose transmitting, by the transportation server to a driver device of the driver associated with the vehicle via the communication network, allocation information indicating at least the allocation of the vehicle to the passenger (¶ 0050-0052).
Johnson does not explicitly disclose but Hodge does disclose wherein the vehicle transports the passenger from a current location to a destination location based on the allocation information (¶ 0085-0086, 0159; passenger enters a rideshare vehicle to be driven to a destination; request connected to a particular driver; particular driver verified).  Johnson additionally discloses wherein the vehicle is a street-hailed vehicle (¶ 0094, 0103; walk-up rentals).  
The rationale to combine the Johnson, Hodge, and Sweeny references remains the same as for Claim 3.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the remote camera activation techniques of Muirbrook with the vehicle reservation system of Johnson, Hodge, and Sweeny because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Muirbrook are applicable to the base device (Johnson, Hodge, and Sweeny), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 12, Johnson in view of Hodge, Sweeny, and Muirbrook discloses the limitations of Claim 10.  Johnson and Hodge do not explicitly disclose but Sweeny does disclose tracking, by the passenger device via the communication network, real-time ride information by way of a service application that runs on the passenger device, wherein the real-time ride information includes at least one of position information, route information, direction information, fare information, and ride distance and time information associated with an ongoing ride (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device; user application can present a map showing the current location of the AV, proposed route to a destination, etc.).  The rationale to combine remains the same as for Claim 10.
Regarding Claim 13, Johnson in view of Hodge, Sweeny, and Muirbrook discloses the limitations of Claim 12.  Johnson does not explicitly disclose but Hodge does disclose sharing, by the passenger device via the communication network, real-time travel data with one or more preferred contacts of the passenger by way of a service application, wherein the sharing is based on a sharing request initiated by the passenger (¶ 0134; passenger may connect his or her smartphone wirelessly to the client device during a ride for live-streaming video; passenger may instruct his or her smartphone to live-stream to a third-party located outside the vehicle).  Johnson and Hodge do not explicitly disclose but Sweeny does disclose wherein the real-time travel data is the real-time ride information (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device; user application can present a map showing the current location of the AV, proposed route to a destination, etc.).  The rationale to combine remains the same as for Claim 10.
Regarding Claim 14, Johnson in view of Hodge, Sweeny, and Muirbrook discloses the limitations of Claim 10.  Johnson and Hodge do not explicitly disclose but Sweeny does disclose activating, by the passenger device via the communication network, vehicle functionality, wherein the activating is based on an activation request initiated by the passenger (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device).  Johnson does not explicitly disclose but Hodge does disclose wherein the vehicle functionality comprises at least one of an image-capturing device and an audio-capturing device associated with the vehicle to capture in-vehicle activities of the vehicle (¶ 0021, 0037, 0062, 0064, 0069-0070, 0134; Figs. 1-2; audio and video modules for capturing operation of a shared vehicle).  Johnson additionally discloses wherein the vehicle is a street-hailed vehicle (¶ 0094, 0103; walk-up rentals).  The rationale to combine remains the same as for Claim 10.
	Regarding Claim 15, Johnson in view of Hodge, Sweeny, and Muirbrook discloses the limitations of Claim 14.  Johnson does not explicitly disclose but Hodge does disclose sharing, by the passenger device via the communication network, a live feed of the in-vehicle activities with one or more preferred contacts of the passenger, wherein the sharing is based on a sharing request initiated by the passenger (¶ 0134; passenger may connect his or her smartphone wirelessly to the client device during a ride for live-streaming video; passenger may instruct his or her smartphone to live-stream to a third-party located outside the vehicle).  The rationale to combine remains the same as for Claim 10.
	Regarding Claim 17, Johnson in view of Hodge, Sweeny, and Muirbrook discloses the limitations of Claim 10.  Johnson does not explicitly disclose but Hodge does disclose controlling, by the passenger device, one or more in-vehicle features associated with heating, ventilation, and air conditioning (HVAC) and infotainment, based on one or more feature-related requests initiated by the passenger (¶ 0120, 0136; client device includes a "demo" mode wherein a passenger's smartphone is linked to a client device to that the smartphone mimics the actual client device; a passenger may use client device to control a limited number of operations of the vehicle, including radio volume/power and climate controls).  The rationale to combine remains the same as for Claim 10.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hodge, Sweeny, Muirbrook, and Keating et al (PGPub 20160023636) (hereafter, “Keating”).
Regarding Claim 11, Johnson in view of Hodge, Sweeny, and Muirbrook discloses the limitations of Claim 10.  Johnson, Hodge, Sweeny, and Muirbrook do not explicitly disclose but Keating does disclose receiving, by the transportation server from at least one of the passenger device or the driver device via the communication network, the destination location specified by the passenger, wherein the destination location is located on a digital map to facilitate navigation from the current location to the destination location (¶ 0151-0153, 0158; Figs. 2, 15-17, 24; customer may use the map to input a destination; map may be used to direct the customer to the destination).  
The rationale to combine the references of Johnson, Hodge, Sweeny, and Muirbrook remains the same as for Claim 10.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation request functionality of Keating with the vehicle reservation system of Johnson, Hodge, Sweeny, and Muirbrook because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Keating are applicable to the base device (Johnson, Hodge, Sweeny, and Muirbrook), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hodge, Sweeny, Muirbrook, and Lu et al (PGPub 20180240128) (hereafter, “Lu”).  
Regarding Claim 16, Johnson in view of Hodge, Sweeny, and Muirbrook discloses the limitations of Claim 10.  Johnson additionally discloses receiving, by the transportation server from the passenger device via the communication network, an electronic transaction request initiated by the passenger to make an online payment corresponding to a ride fare (¶ 0118, 0120; GUI screen is configured to solicit payment information from the customer (e.g., for payment by credit card, debit card, PayPal, or the like); after receipt of the customer's payment information, the mobile device can communicate this payment information to the rental computer system).  Johnson, Hodge, Sweeny, and Muirbrook do not explicitly disclose but Lu does disclose wherein the ride fare is obtained from the passenger based on processing of the electronic transaction request (¶ 0016-0017, 0021; transportation service request may include request parameters such as the mode of payment; pre-authorizes the system to use the stored funding account identifier to obtain funds from the requester's account).   
The motivation to combine the references of Johnson, Hodge, Sweeny, and Muirbrook remains the same as for Claim 10.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation payment processing functionality of Lu with the vehicle reservation system of Johnson, Hodge, Sweeny, and Muirbrook because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lu are applicable to the base device (Johnson, Hodge, Sweeny, and Muirbrook), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Novel/Non-Obvious Subject Matter
	Claim 21 contains novel and non-obvious subject matter.  The following is a statement of reasons for the indication of novel and non-obvious subject matter:  None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of Claim 21.  In particular, the prior art of record, taken individually or in combination, fails to teach or suggest the following limitation within the context of the claims as a whole:  “further comprising displaying, by the passenger device, a scanning user interface to cause initiation of the booking request, wherein the scanning user interface includes a scanning area where the QR code or the NFC sticker are captured during the scanning and an input field that receives an input of a vehicle number of the street-hailed vehicle, wherein the offline ride is successfully converted to the online ride in response to validation of the inputted vehicle number and the QR information or the NFC information of the QR code or the NFC sticker, respectively, captured in the scanning area.”
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
WO 2011077137 – “Logistics Monitoring System,” Lindberg et al, describing a vehicle rental system utilizing RF tags as identifiers
US 9,442,888 – “Apparatus And Methods For Renting And Controlling Occupancy Of A Vehicle,” Stanfield et al, describing a vehicle rental system utilizing NFC tags as identifiers
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628